DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Abedini et al. (US Publication No.  20180352524A1 and Abedini hereinafter) .

Regarding Claims 1 and 11, Abedini teaches a method performed by a node in a wireless communication system, the method comprising: 
defining  (i.e. receiving)  Para [0085] a synchronization signal block (SSB)  (i.e. synchronization signal block)  Para [0042] transmission configuration (STC)   (i.e.  transmitting synchronization …)   Para [0068] comprising information elements related 
 and transmitting (i.e. transmitting)  Para [0064], by the node, an SSB or SSB burst set according to the information elements   (i.e. burst sets)  Para [0072] in the STC and Para [0067-0068].   	Regarding Claims 2 and 12, Abedini teaches wherein a plurality of STCs are defined as relating to at least one of initial access (IAS) or inter-integrated access and backhaul (IAB) node discovery (IND)  (i.e. integration of access and backhaul .. access nodes)  Para [0007]. 

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:

The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes STCs are defined up to a maximum value K.sub.IND, which is determined by hop order, maximum number of neighboring IAB nodes, or maximum number of synchronization signal block measurement timing configurations (SMTCs) per IAB node and SSB measurement timing configuration (SMTC) per integrated access and backhaul (IAB) node in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

  						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  N. Abedini et al. (US Publication No.  20180352524 A1), “Methods and apparatus related to link establishment in a wireless backhaul network”, (May 30, 2018), (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).


Diane.Mizrahi@USPTO.gov